Dear Mr. Leonard:
You have requested an opinion of the Attorney General regarding the legal authority of a sewerage district in St. Mary Parish ("District") to rescind, at its regular meeting, a motion which had been adopted at a previous meeting, to designate a certified public accountant ("CPA") to conduct the District's audit.  The District's Board of Commissioners ("Board") decided to rescind the previous motion in order to request competitive proposals for audit services.  The rescission occurred prior to the execution of an engagement letter and/or contract and no work was performed by the CPA prior to the Board's rescission.
We have reviewed the provisions of R.S. 33:3881,et seq., regarding the powers and duties of sewerage districts.  We have been unable to find any legal provision which would prohibit the District from rescinding a motion previously adopted at a prior meeting.  To the contrary, R.S. 33:3885 empowers the District to generally perform any and all acts and duties necessary to carry out the objects and purposes of their creation.
Further, we have been advised by the legal advisor to the District that the District has not adopted  any rule or by-law which would prohibit this action.
Accordingly, it is the opinion of this office that the sewerage district in question, may, at its regular meeting, rescind a motion to engage a CPA that was adopted at a previous meeting for the purpose of requesting competitive proposals for audit services.
Trusting this answers your inquiry, I am
Very truly yours,
 RICHARD P. IEYOUB
Attorney General
                              By: ___________________________  ROBERT E. HARROUN, III
Assistant Attorney General
RPI/Rob, III/cla